           Case 2:20-cr-00007-GMN-DJA Document 35 Filed 07/01/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                        )
 4                                                    )
 5
                          Plaintiff,                  )        Case No.: 2:20-cr-00007-GMN-DJA
            vs.                                       )
 6                                                    )                     ORDER
     JOSE CARILLO-GARCIA,                             )
 7                                                    )
                          Defendant.                  )
 8
                                                      )
 9

10          The Court finds that the felony plea and sentencing of Defendant Jose Carillo-Garcia
11   “cannot be conducted in person without seriously jeopardizing public health and safety.” See
12   CARES Act, Pub. L. 116-136, 134 Stat. 281, § 15002(b)(2)(A)(5). The Court further finds that
13   this matter “cannot be further delayed without serious harm to the interests of justice,” see id.,
14   because the parties are jointly recommending that Defendant be sentenced to time served.
15          IT IS SO ORDERED.
16                       1 day of July, 2020.
            DATED this _____
17

18                                                 ___________________________________
19
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
20

21

22

23

24

25



                                                 Page 1 of 1
